               Case 2:20-cv-01795-SU        Document 19             Filed 12/10/20   Page 1 of 28




     ELLEN F. ROSENBLUM
     Attorney General
     MARC ABRAMS #890149
     Assistant Attorney-in-Charge
     BRIAN SIMMONDS MARSHALL #196129
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: marc.abrams@doj.state.or.us
             brian.s.marshall@doj.state.or.us

     Attorneys for Brown, Gill, Allen, and Hampton




                                  IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON



     HERMISTON CHRISTIAN CENTER d/b/a                      Case No. 2:20-CV-01795-SU
     HERMISTON CHRISTIAN SCHOOL,
                                                           STATE DEFENDANTS' ANSWER AND
                     Plaintiff,                            DEFENSES

              v.

     KATHERINE BROWN, in her official
     capacity as Governor of the State of Oregon;
     COLT GILL, in his official capacity as the
     Director of the Oregon Department of
     Education; PATRICK ALLEN, in his official
     capacity as the Director of the Oregon Health
     Authority; JOSEPH FIUMARA, JR, in his
     official capacity as Director of the Umatilla
     County Public Health Department; TRAVIS
     HAMPTON, in his official capacity as
     Superintendent of the Oregon State Police;
     TERRY ROWAN, in his official capacity as
     Umatilla County Sheriff,

                     Defendants.



Page 1 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
               Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 2 of 28




              Defendants Katherine Brown, Colt Gill, Patrick Allen, and Travis Hampton (together

     “State Defendants”), by and through their attorneys Marc Abrams, and Brian Marshall, answer

     plaintiffs’ Complaint and set forth defenses as follows:

                                          GENERAL RESPONSE

              State Defendants deny each and every material allegation of plaintiff’s Complaint not

     expressly admitted herein.

                                             INTRODUCTION

                                                         1.
              To the extent the allegations in Paragraph 1 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                         2.

              To the extent the allegations in Paragraph 2 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                         3.

              To the extent the allegations in Paragraph 3 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                         4.

              To the extent the allegations in Paragraph 4 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                         5.

              To the extent the allegations in Paragraph 5 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                         6.

              State Defendants deny the allegations in Paragraph 6.

                                                         7.

              State Defendants deny the allegations in Paragraph 7.

Page 2 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 2:20-cv-01795-SU         Document 19              Filed 12/10/20   Page 3 of 28




                                                          8.

              State Defendants deny the allegations in Paragraph 8.

                                                          9.

              To the extent the allegations in Paragraph 9 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                         10.

              To the extent the allegations in Paragraph 10 are not legal conclusions to which no

     response is required, State Defendants deny same.
                                                         11.

              State Defendants admit HCS is eight miles south of the Washington/Oregon border.

     State Defendants deny knowledge or information sufficient to form a belief as to the allegations

     in the last sentence of Paragraph 11 and therefore deny same. To the extent the remaining

     allegations in Paragraph 11 are not legal conclusions to which no response is required, State

     Defendants deny same.

                                                         12.

              To the extent the allegations in Paragraph 12 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                         13.

              To the extent the allegations in Paragraph 13 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                       JURISDICTION AND VENUE

                                                         14.

              The allegations in Paragraph 14 are legal conclusions to which no response is required.

                                                         15.

              State Defendants admit that jurisdiction is proper in this Court.



Page 3 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 4 of 28




                                                        16.

              The allegations in Paragraph 16 are legal conclusions to which no response is required.

                                                        17.

              State Defendants admit that venue is proper in the District of Oregon.

                                                        18.

              State Defendants admit that divisional venue is proper. However, State Defendants

     contend this case should be assigned to Judge Mosman, because this case shares common

     questions of law and fact with Horizon Christian School et al. v. Brown, No. 3:20-cv-01345-MO
     (D. Or.). See ECF No. 10.

                                                 PLAINTIFF

                                                        19.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 19 and therefore deny same.

                                                        20.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 20 and therefore deny same.

                                                        21.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 21 and therefore deny same.

                                                        22.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 22 and therefore deny same.

                                                        23.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 23 and therefore deny same.



Page 4 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 2:20-cv-01795-SU        Document 19              Filed 12/10/20   Page 5 of 28




                                                        24.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 24 and therefore deny same.

                                                        25.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 25 and therefore deny same.

                                                        26.

              State Defendants deny knowledge or information sufficient to form a belief as to the
     allegations in Paragraph 26 and therefore deny same.

                                                        27.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 27 and therefore deny same.

                                                        28.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 28 and therefore deny same.

                                                        29.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 29 and therefore deny same.

                                                        30.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 30 and therefore deny same.

                                                        31.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 31 and therefore deny same.




Page 5 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 2:20-cv-01795-SU        Document 19              Filed 12/10/20   Page 6 of 28




                                                        32.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 32 and therefore deny same.

                                                        33.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 33 and therefore deny same.

                                                        34.

              State Defendants deny knowledge or information sufficient to form a belief as to the
     allegations in Paragraph 34 and therefore deny same.

                                                        35.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 35 and therefore deny same.

                                                        36.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 36 and therefore deny same.

                                                        37.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 37 and therefore deny same.

                                                        38.

              To the extent the allegations in Paragraph 38 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                        39.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 39 and therefore deny same.




Page 6 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 2:20-cv-01795-SU        Document 19              Filed 12/10/20   Page 7 of 28




                                              DEFENDANTS

                                                        40.

              State Defendants admit Kate Brown is the Governor of Oregon. The remaining

     allegations in Paragraph 40 are legal conclusions to which no response is required.

                                                        41.

              State Defendants admit the Governor Brown serves as the chief executive of the state.

     State Defendants deny there is a “Religious Instruction Ban.” The remaining allegations in

     Paragraph 41 are legal conclusions to which no response is required.
                                                        42.

              State Defendants admit Colt Gill is the Director of the Oregon Department of Education.

     The remaining allegations in Paragraph 42 are legal conclusions describing Plaintiff’s claims to

     which no response is required.

                                                        43.

              State Defendants deny there is a “Religious Instruction Ban.” The remaining allegations

     in Paragraph 43 are not legal conclusions to which no response is required, State Defendants

     deny same.

                                                        44.

              State Defendants admit Patrick Allen is the Director of the Oregon Health Authority. The

     remaining allegations in Paragraph 44 are legal conclusions to which no response is required.

                                                        45.

              To the extent the allegations in Paragraph 45 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                        46.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 46 and therefore deny same.



Page 7 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 2:20-cv-01795-SU        Document 19              Filed 12/10/20   Page 8 of 28




                                                        47.

              To the extent the allegations in Paragraph 47 are not legal conclusions to which no

     response is required, State Defendants deny knowledge or information sufficient to form a belief

     as to the allegations in Paragraph 47 and therefore deny same.

                                                        48.

              State Defendants deny Hampton is Superintendent of the Oregon State Police. The

     remaining allegations in Paragraph 48 are legal conclusions describing Plaintiff’s claims to

     which no response is required.
                                                        49.

              To the extent the allegations in Paragraph 49 are not legal conclusions to which no

     response is required, State Defendants deny same.

                                                        50.

              To the extent the allegations in Paragraph 50 are not legal conclusions to which no

     response is required, State Defendants deny knowledge or information sufficient to form a belief

     as to the allegations.

                                                        51.

              State Defendants deny knowledge or information sufficient to form a belief as to the

     allegations in Paragraph 51 and therefore deny same.

                                                        52.

              To the extent the allegations in Paragraph 52 are not legal conclusions to which no

     response is required, State Defendants deny knowledge or information sufficient to form a belief

     as to the allegations in Paragraph 52 and therefore deny same.




Page 8 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
               Case 2:20-cv-01795-SU        Document 19              Filed 12/10/20   Page 9 of 28




                                       FACTUAL ALLEGATIONS

                                                        53.

              State Defendants refer the Court to Executive Order 20-03 for a full and complete

     explanation of its contents and otherwise decline to plead in response to the first sentence in

     Paragraph 53.State Defendants admit the allegations in the second sentence Paragraph 53.

                                                        54.

              State Defendants refer the Court to Executive Order 20-08 for a full and complete

     explanation of its contents and otherwise decline to plead in response to Paragraph 54, except
     admit the order was issued on March 17, 2020.

                                                        55.

              State Defendants refer the Court to Executive Order 20-20 for a full and complete

     explanation of its contents and otherwise decline to plead in response to Paragraph 55, except

     admit the order was issued on April 23, 2020.

                                                        56.

              State Defendants refer the Court to Executive Order 20-20 for a full and complete

     explanation of its contents and otherwise decline to plead in response to Paragraph 56.

                                                        57.

              State Defendants refer the Court to Executive Order 20-20 for a full and complete

     explanation of its contents and otherwise decline to plead in response to Paragraph 57, except

     admit the order was issued on June 24, 2020.

                                                        58.

              State Defendants refer the Court to Executive Order 20-29 for a full and complete

     explanation of its contents and otherwise decline to plead in response to Paragraph 58.




Page 9 -   STATE DEFENDANTS' ANSWER AND DEFENSES
           MA/jh2/10490364.DOCX
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19              Filed 12/10/20   Page 10 of 28




                                                       59.

           State Defendants admit the allegations in Paragraph 59 but state that does not mean the

    State has no regulatory authority over such entities for aspects of their operation other than

    instructional choices, including health and safety requirements.

                                                       60.

           State Defendants refer the Court to Executive Order 20-29 for a full and complete

    explanation of its contents and otherwise decline to plead in response to the first sentence of

    Paragraph 60. The second sentence of Paragraph 60 consists of legal conclusions to which no
    response is required.

                                                       61.

           State Defendants admit the allegations in Paragraph 61.



                                                       62.

           State Defendants refer the Court to “Ready Schools, Safe Learners” Version 4.0.0 for a

    full and complete explanation of its contents and otherwise decline to plead in response to

    Paragraph 62.

                                                       63.

           State Defendants refer the Court to “Ready Schools, Safe Learners” Version 4.0.0 and its

    predecessors for a full and complete explanation of its contents and otherwise decline to plead in

    response to Paragraph 63.

                                                       64.

           State Defendants refer the Court to the first three versions of “Ready Schools, Safe

    Learners” for a full and complete explanation of their contents and otherwise decline to plead in

    response to Paragraph 64.




Page 10 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19              Filed 12/10/20   Page 11 of 28




                                                       65.

           State Defendants refer the Court to the first three versions of “Ready Schools, Safe

    Learners” for a full and complete explanation of their contents and otherwise decline to plead in

    response to Paragraph 65.

                                                       66.

           State Defendants admit the allegations in Paragraph 66.

                                                       67.

           State Defendants refer the Court to “Ready Schools, Safe Learners” Version 3.0.1 for a
    full and complete explanation of its contents and otherwise decline to plead in response to

    Paragraph 67.

                                                       68.

           State Defendants refer the Court to “Ready Schools, Safe Learners” Version 3.0.1 for a

    full and complete explanation of its contents and deny the remaining allegations in Paragraph 68.

                                                       69.

           State Defendants deny the allegations in Paragraph 69.

                                                       70.

           State Defendants assert that the Starrett question is taken out of context such that the

    allegation is untruthful, and therefore deny it and deny the remaining allegations in Paragraph 70.

                                                       71.

           State Defendants assert that the Horner statement is taken out of context such that the

    allegation is untruthful, and therefore deny it and deny the remaining allegations in Paragraph 71.

                                                       72.

           State Defendants admit that between August 11 and October 30, 2020, ODE and OHA

    issued their fifth, sixth, seventh and eighth versions of guidance, and deny the remaining

    allegations in Paragraph 72.



Page 11 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU        Document 19              Filed 12/10/20   Page 12 of 28




                                                      73.

           State Defendants refer the Court to “Ready Schools, Safe Learners” Version 4.0.0 for a

    full and complete explanation of its contents and deny the remaining allegations in Paragraph 73.

                                                      74.

           State Defendants state that the alleged metrics apply to all schools, whether public or

    private, in counties with over 30,000 population, and otherwise refer the Court to “Ready

    Schools, Safe Learners” Version 4.0.0 for a full and complete explanation of its contents and

    deny the remaining allegations in Paragraph 74.
                                                      75.

           State Defendants admit the allegations in Paragraph 75.

                                                      76.

           State Defendants refer the Court to “Guidance for Limited In Person Instruction During

    Comprehensive Distance Learning” for a full and complete explanation of its contents and

    otherwise decline to plead in response to Paragraph 76.

                                                      77.

           State Defendants refer the Court to “Guidance for Limited In Person Instruction During

    Comprehensive Distance Learning” for a full and complete explanation of its contents and

    otherwise decline to plead in response to Paragraph 77.

                                                      78.

           State Defendants refer the Court to “Guidance for Limited In Person Instruction During

    Comprehensive Distance Learning” for a full and complete explanation of its contents and

    otherwise decline to plead in response to Paragraph 78.

                                                      79.

           State Defendants refer the Court to “Guidance for Limited In Person Instruction During

    Comprehensive Distance Learning” for a full and complete explanation of its contents and

    otherwise decline to plead in response to Paragraph 79.

Page 12 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19              Filed 12/10/20   Page 13 of 28




                                                       80.

           State Defendants refer the Court to “Guidance for Limited In Person Instruction During

    Comprehensive Distance Learning,” version 3.7.5, for a full and complete explanation of its

    contents and otherwise decline to plead in response to Paragraph 80.

                                                       81.

           State Defendants refer the Court to “Guidance for Limited In Person Instruction During

    Comprehensive Distance Learning,” version 3.7.8, for a full and complete explanation of its

    contents and otherwise decline to plead in response to Paragraph 81.
                                                       82.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 82, and therefore deny same.

                                                       83.

           State Defendants refer the Court to the Ukiah School District Operational Blueprint for

    Reentry for a full and complete explanation of its contents and otherwise decline to plead in

    response to Paragraph 83.

                                                       84.

           State Defendants admit the Ukiah School District is currently open, but otherwise deny

    knowledge or information sufficient to form a belief as to the allegations in Paragraph 84, and

    therefore deny same.

                                                       85.

           State Defendants admit the Umatilla County metrics prohibit HCS from reopening for

    full-time in-person instruction. State Defendants deny this is due to the school’s religious status.

    State Defendants deny knowledge or information sufficient to form a belief as to the remaining

    allegations in Paragraph 85, and therefore deny same.




Page 13 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU        Document 19              Filed 12/10/20   Page 14 of 28




                                                      86.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 86, and therefore deny same.

                                                      87.

           State Defendants refer the Court to “Guidance for Limited In Person Instruction During

    Comprehensive Distance Learning” for a full and complete explanation of its contents and

    otherwise decline to plead in response to Paragraph 87.

                                                      88.
           To the extent the allegations in Paragraph 88 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      89.

           To the extent the allegations in Paragraph 89 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      90.

           State Defendants admit the allegations in Paragraph 90.

                                                      91.

           State Defendants refer the Court to “Health and Safety Guidelines for Child Care and

    Early Education Operating Under Covid-19” for a full and complete explanation of its contents

    and otherwise decline to plead in response to Paragraph 91.

                                                      92.

           State Defendants refer the Court to “Health and Safety Guidelines for Child Care and

    Early Education Operating Under Covid-19” for a full and complete explanation of its contents

    and otherwise decline to plead in response to Paragraph 92.

                                                      93.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 93, and therefore deny same.

Page 14 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU          Document 19             Filed 12/10/20   Page 15 of 28




                                                       94.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 94, and therefore deny same.

                                                       95.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 95, and therefore deny same.

                                                       96.

           State Defendants deny knowledge or information sufficient to form a belief as to the
    allegations in Paragraph 96, and therefore deny same.

                                                       97.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 97, and therefore deny same.

                                                       98.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 98, and therefore deny same.

                                                       99.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 99, and therefore deny same.

                                                      100.

           State Defendants refer the Court to the Hermiston Christian School Operational Blueprint

    for Recovery, which speaks for itself, for a full and complete explanation of its contents, state it

    was submitted on August 11, 2020, and deny the remaining allegations in Paragraph 100.

                                                      101.

           State Defendants refer the Court to Hermiston Christian’s first Operational Blueprint for

    Reentry for a full and complete explanation of its contents and otherwise decline to plead in

    response to Paragraph 101.

Page 15 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19              Filed 12/10/20   Page 16 of 28




                                                      102.

           State Defendants refer the Court to Hermiston Christian’s first Operational Blueprint for

    Reentry for a full and complete explanation of its contents and otherwise decline to plead in

    response to Paragraph 102.

                                                      103.

           State Defendants refer the Court to Hermiston Christian’s second Operational Blueprint

    for Reentry for a full and complete explanation of its contents and otherwise decline to plead in

    response to Paragraph 103.
                                                      104.

           State Defendants refer the Court to Hermiston Christian’s second Operational Blueprint

    for Reentry for a full and complete explanation of its contents and otherwise decline to plead in

    response to Paragraph 104.

                                                      105.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 105, and therefore deny same.

                                                      106.

           State Defendants refer the Court to the application, which speaks for itself, for a full and

    complete explanation of its contents. State Defendants further state it was dated September 4,

    2020 and received September 9, 2020. State Defendants deny the remaining allegations in

    Paragraph 106.

                                                      107.

           State Defendants admit the allegations in Paragraph 107.

                                                      108.

           State Defendants admit the allegations in Paragraph 108.

                                                      109.

           State Defendants admit the allegations in Paragraph 109.

Page 16 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 17 of 28




                                                     110.

           State Defendants admit the allegations in Paragraph 110.

                                                     111.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 111, and therefore deny same.

                                                     112.

           State Defendants deny the allegations in Paragraph 112. State Defendants additionally

    deny the allegations because “substantially similar” is too vague to be susceptible to reasonable
    interpretation.

                                                     113.

           As “substantially similar” is too vague to be susceptible to reasonable interpretation,

    State Defendants deny the allegations in Paragraph 113.

                                                     114.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 114, and therefore deny same.

                                                     115.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 115, and therefore deny same.

                                                     116.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 116, and therefore deny same.

                                                     117.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 117, and therefore deny same.




Page 17 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
           Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 18 of 28




                                                    118.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 118, and therefore deny same.

                                      LEGAL ALLEGATIONS

                                                    119.

           To the extent the allegations in Paragraph 119 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                    120.
           To the extent the allegations in Paragraph 120 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                    121.

           To the extent the allegations in Paragraph 121 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                    122.

           To the extent the allegations in Paragraph 122 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                    123.

           To the extent the allegations in Paragraph 123 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                    124.

           To the extent the allegations in Paragraph 124 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                    125.

           To the extent the allegations in Paragraph 125 are not legal conclusions to which no

    response is required, State Defendants deny same.



Page 18 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                 Department of Justice
                                                100 SW Market Street
                                                  Portland, OR 97201
                                         (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 19 of 28




                                     FIRST CAUSE OF ACTION

                                            42 U.S.C. § 1983

                              VIOLATION OF THE FIRST AMENDMENT

                                          (FREE EXERCISE)

                                                     126.

            State Defendants repeat and re-allege their answers to Paragraphs 1 through 125 as if

    fully set forth herein.

                                                     127.
            The allegations in Paragraph 127 are legal conclusions to which no response is required.

                                                     128.

            To the extent the allegations in Paragraph 128 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     129.

            To the extent the allegations in Paragraph 129 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     130.

            To the extent the allegations in Paragraph 130 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     131.

            To the extent the allegations in Paragraph 131 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     132.

            To the extent the allegations in Paragraph 132 are not legal conclusions to which no

    response is required, State Defendants deny same.




Page 19 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 20 of 28




                                                     133.

            To the extent the allegations in Paragraph 133 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     134.

            To the extent the allegations in Paragraph 134 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     135.

            To the extent the allegations in Paragraph 135 are not legal conclusions to which no
    response is required, State Defendants deny same.

                                                     136.

            To the extent the allegations in Paragraph 136 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     137.

            To the extent the allegations in Paragraph 137 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                    SECOND CAUSE OF ACTION

                                            42 U.S.C. § 1983

                        VIOLATION OF THE FOURTEENTH AMENDMENT

    (SUBSTANTIVE DUE PROCESS―PARENTAL RIGHTS/RIGHTTO AN EDUCATION)

                                                     138.

            State Defendants repeat and re-allege their answers to Paragraphs 1 through 125 as if

    fully set forth herein.

                                                     139.

            The allegations in Paragraph 139 are legal conclusions to which no response is required.

                                                     140.

            The allegations in Paragraph 140 are legal conclusions to which no response is required.

Page 20 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 21 of 28




                                                      141.

           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 141, and therefore deny same.

                                                      142.

           To the extent the allegations in Paragraph 142 are not legal conclusions to which no

    response is required, State Defendants deny knowledge or information sufficient to form a belief

    as to the allegations, and therefore deny same.

                                                      143.
           State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 143, and therefore deny same.

                                                      144.

           To the extent the allegations in Paragraph 144 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      145.

           To the extent the allegations in Paragraph 145 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      146.

           To the extent the allegations in Paragraph 146 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      147.

           To the extent the allegations in Paragraph 147 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      148.

           To the extent the allegations in Paragraph 148 are not legal conclusions to which no

    response is required, State Defendants deny same.



Page 21 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 22 of 28




                                     THIRD CAUSE OF ACTION

                                            42 U.S.C. § 1983

                       VIOLATION OF THE FOURTEENTHS AMENDMENT

                                       (EQUAL PROTECTION)

                                                     149.

            State Defendants repeat and re-allege their answers to Paragraphs 1 through 125 as if

    fully set forth herein.

                                                     150.
            To the extent the allegations in Paragraph 150 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     151.

            To the extent the allegations in Paragraph 151 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     152.

            To the extent the allegations in Paragraph 152 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     153.

            To the extent the allegations in Paragraph 153 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                    FOURTH CAUSE OF ACTION

                                            42 U.S.C. § 1983

                              VIOLATION OF THE FIRST AMENDMENT

                         (FREE SPEECH AND EXPRESSIVE ASSOCATION)

                                                     154.

            State Defendants repeat and re-allege their answers to Paragraphs 1 through 125 as if

    fully set forth herein.

Page 22 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 23 of 28




                                                      155.

           To the extent the allegations in Paragraph 155 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      156.

           To the extent the allegations in Paragraph 156 are not legal conclusions to which no

    response is required, State Defendants deny knowledge or information sufficient to form a belief

    as to the allegations, and therefore deny same.

                                                      157.
           The allegations in Paragraph 157 are legal conclusions to which no response is required.

                                                      158.

           To the extent the allegations in Paragraph 158 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      159.

           To the extent the allegations in Paragraph 159 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      160.

           To the extent the allegations in Paragraph 160 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                      161.

           To the extent the allegations in Paragraph 161 are not legal conclusions to which no

    response is required, State Defendants deny same.




Page 23 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 24 of 28




                                     FIFTH CAUSE OF ACTION

                                            42 U.S.C. § 1983

                              VIOLATION OF THE FIRST AMENDMENT

                                       (RIGHT TO ASSEMBLE)

                                                     162.

            State Defendants repeat and re-allege their answers to Paragraphs 1 through 125 as if

    fully set forth herein.
                                                     163.

            To the extent the allegations in Paragraph 163 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     164.

            To the extent the allegations in Paragraph 164 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     165.

            To the extent the allegations in Paragraph 165 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     166.

            To the extent the allegations in Paragraph 166 are not legal conclusions to which no

    response is required, State Defendants deny same.




Page 24 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19             Filed 12/10/20   Page 25 of 28




                                     SIXTH CAUSE OF ACTION

                                            42 U.S.C. § 1983

               VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS

                  (HYBRID RIGHTS: FREE EXERCISE―PARENTAL RIGHTS)

                                                     167.

            State Defendants repeat and re-allege their answers to Paragraphs 1 through 125 as if

    fully set forth herein.

                                                     168.
            The allegations in Paragraph 168 are legal conclusions to which no response is required.

                                                     169.

            State Defendants deny knowledge or information sufficient to form a belief as to the

    allegations in Paragraph 169, and therefore deny same.

                                                     170.

            To the extent the allegations in Paragraph 170 are not legal conclusions to which no

    response is required, State Defendants deny knowledge or information sufficient to form a belief

    as to the allegations in Paragraph 170, and therefore deny same.

                                                     171.

            To the extent the allegations in Paragraph 171 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     172.

            To the extent the allegations in Paragraph 172 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                                     173.

            To the extent the allegations in Paragraph 173 are not legal conclusions to which no

    response is required, State Defendants deny same.



Page 25 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19              Filed 12/10/20   Page 26 of 28




                                                      174.

           To the extent the allegations in Paragraph 174 are not legal conclusions to which no

    response is required, State Defendants deny same.

                                            FIRST DEFENSE

                                   FAILURE TO STATE A CLAIM

                                                      175.

           Plaintiffs’ claims for relief fail to state a claim upon which relief may be granted.

                                          SECOND DEFENSE
                        OBJECTIVE, NON-DISCRIMNATORY REASONS

                                                      176.

           Defendants had valid, legitimate, objectively reasonable, and non-discriminatory reasons

    for all actions taken, and such actions were not based upon any improper motive or taken for any

    improper purpose.

                                           THIRD DEFENSE

                               PLAINTIFF RESPONSIBLE FOR HARM

                                                      177.

           Some or all of the harm complained of was a result of the Plaintiff’s own actions or

    inactions.

                                          FOURTH DEFENSE

                                FAILURE TO MITIGATE DAMAGES

                                                      178.

           Plaintiff has failed to mitigate its damages.




Page 26 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19              Filed 12/10/20   Page 27 of 28




                                           FIFTH DEFENSE

                                     ELEVENTH AMENDMENT

                                                      179.

           Plaintiff’s damages are claims against the State Defendants are barred by the Eleventh

    Amendment.

                                           SIXTH DEFENSE

                                      GOOD FAITH IMMUNITY

                                                      180.
           All actions taken by State Defendants were at all times privileged, reasonable and

    appropriate, and were taken in objective good faith, and they are therefore entitled to good faith

    immunity from plaintiffs’ 42 U.S.C. § 1983 claims.

                                         SEVENTH DEFENSE

                               QUALIFIED GOOD FAITH IMMUNITY

                                                      181.

           To the extent that any action complained of herein violated a right of Plaintiff’s, under

    the circumstances presented, no reasonable public official could have understood that their

    conduct represented a violation of plaintiffs’ clearly established rights. State Defendants are

    therefore entitled to qualified good faith immunity.

                                          EIGHTH DEFENSE

                                  SCOPE OF INJUNCTIVE RELIEF

                                                      182.

           Plaintiff lacks standing to seek an injunction to forbid enforcement of the Executive

    Orders against schools other than themselves and such relief is barred by Rule 65 and the

    principles of equity.




Page 27 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 2:20-cv-01795-SU         Document 19              Filed 12/10/20   Page 28 of 28




                                           NINTH DEFENSE

                                                  LACHES

                                                      183.

           Any claim for emergency or other preliminary injunctive relief is barred by laches and

    the principles of equity.

                                        PRAYER FOR RELIEF

                                                      184.

           State Defendants deny that Plaintiff is entitled to any relief.


    WHEREFORE Defendants pray as follows:

           1.      That Plaintiff be denied recovery or the relief requested upon the claims set forth

                   in the Complaint and that the Complaint be dismissed with prejudice in its

                   entirety and judgment be entered for the State Defendants;

           2.      That the State Defendants recover their reasonable costs and attorneys’ fees

                   expended in defense of this matter; and

           3.      That the State Defendants be granted such other and further relief as this Court

                   deems just and equitable.




                                                         s/Marc Abrams
                                                         MARC ABRAMS #890149
                                                         Assistant Attorney-in-Charge
                                                         BRIAN SIMMONDS MARSHALL #196129
                                                         Senior Assistant Attorney General
                                                         Trial Attorney
                                                         Tel (971) 673-1880
                                                         Fax (971) 673-5000
                                                         marc.abrams@doj.state.or.us
                                                         brian.s.marshall@doj.state.or.us
                                                         Of Attorneys for Brown, Gill, Allen and
                                                         Hampton

Page 28 - STATE DEFENDANTS' ANSWER AND DEFENSES
        MA/jh2/10490364.DOCX
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
